Order filed September 3, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00730-CR
                                  ____________

                   AUTUMN MULLEN-BRIAND, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 1
                          Harris County, Texas
                      Trial Court Cause No. 1994917

                                    ORDER

      The clerk’s record in this appeal was filed August 31, 2015.

      Our review has determined that relevant items have been omitted from the
clerk’s record. See Tex. R. App. P. 34.5(c). The record does not contain all of the
items listed in Rule 34.5(2) of the Texas Rules of Appellate Procedure.
      The Harris County Clerk is directed to file a complete clerk’s record on or
before September 15, 2015, containing all of the items listed in Rule 34.5(2) of the
Texas Rules of Appellate Procedure.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.

                                    PER CURIAM